Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/150,329 filed on January 15, 2021.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-12 are currently pending.

Claim Objections
Claims 11-12 are objected to because of the following informalities:
Claims 11 and 12 make references to “memory” which lacks precedent. Applicant may amend the claims to recite “a memory” or “one or more memories”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vosoughi et al., 2020/0013215 A1 (hereinafter “Vosoughi”) in view of Rath et al., US 2019/0238848 A1 (hereinafter “Rath”).
With respect to claim 1, Vosoughi discloses a three-dimensional data encoding method [abstract – ref. to coding of transform coefficients of a 3D point cloud], comprising: quantizing geometry information of each of three-dimensional points [par. 20, FIG. 1 – scanning device 106 a 3D scan of an object 112 in 3D space], using a first quantization parameter [par. 33 – ref. to “apply a different quantization scheme”]; quantizing a first luminance using a second quantization parameter [and quantizing a first chrominance using a third quantization parameter, the first luminance and the first chrominance indicating a first color among attribute information of each of the three dimensional points [par. 33: “electronic apparatus 102 selectively” applies “a different quantization scheme on each sub-band of hierarchical transform coefficients of the plurality of sub-band of hierarchical transform coefficients” where “different quantization scheme” refers to quantization with different quantization parameter (QP) values and “each sub-band of transform coefficients” refer to transform coefficients of luma and chroma components of each pixel in the 3D point cloud – see also par. 52 for “a feature point in a 3D point cloud” refers to a set of (x, y, z, Y, Cr and Cb) values]; and generating a bitstream including the geometry information quantized, the first luminance quantized, the first chrominance quantized, the first quantization parameter, the second 
With respect to claim 5, Vosoughi, in view of Rath, disclose all of the limitations in claim 1 and further discloses quantizing a second luminance using a seventh quantization parameter and quantizing a second chrominance using an eighth quantization parameter, the second luminance and the second chrominance indicating a second color among the attribute information of each of the three-dimensional points [par. 33 – see explanation for par. 33 under the above rejection of claim 1], wherein in the generating, the bitstream generated further includes the second luminance 
With respect to claims 6 and 10, the claims are drawn to decoding methods that perform a series of steps that are commensurate in scope with inverse of steps of claims 1 and 5, respectively. Furthermore, Vosoughi discloses encoding and decoding apparatuses and methods [abstract]. Therefore, claims 6 and 10 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 5, respectively.
With respect to claims 11-12, the claims are drawn to encoding and decoding devices perform a series of steps that are commensurate in scope with steps of claims 1 and 6, respectively. Furthermore, Vosoughi discloses encoding and decoding apparatuses [abstract] which comprise a processor [par. 38] and a memory [par. 15]. Therefore, claims 11-12 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 6, respectively.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vosoughi in view of Rath, as applied to claim 1, and further in view of Mammou et al., US 2019/0156518 A1 (hereinafter “Mammou”).
With respect to claim 2, Vosoughi in view of Rath, disclose all the limitations of claim 1. But Vosoughi and Rath, alone or in combination, do not explicitly disclose quantizing a reflectance among the attribute information of each of the three-dimensional points, using a fourth parameter, wherein in the generating, the bitstream generated further includes the reflectance quantized and the fourth quantization 
With respect to claim 7, the claim is drawn to a decoding method that performs a series of steps that are commensurate in scope with inverse of steps of claim 2. Furthermore, Vosoughi discloses encoding and decoding apparatuses and methods [abstract]. Therefore, claim 7 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 2.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
s 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 3, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
“wherein in the quantizing using the second quantization parameter, for each of subspaces obtained by dividing a current space including the three-dimensional points, the first luminance of at least one three-dimensional point included in the subspace is quantized further using a fifth quantization parameter,
“in the quantizing using the third quantization parameter, the first chrominance of the at least one three-dimensional point is quantized further using a sixth quantization parameter, and
“in the generating, the bitstream generated further includes a second difference between the second quantization parameter and the fifth quantization parameter and a third difference between the third quantization parameter and the sixth quantization parameter.”
Claim 4 depends from claim 3 and is, therefore, objected to for the same reason as noted in the above.
Claims 8-9 are drawn to decoding methods that perform a series of steps that are commensurate in scope with inverse of steps of claims 3-4, respectively.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Kim, US 2019/0230337 A1, discloses image data encoding and decoding method and apparatus.
Kim, US 2019/0230285 A1, discloses image data encoding and decoding method and apparatus.
Kalevo, US 2019/0182484 A1, discloses encoders, decoders and methods employing quantization.
Mammou et al., US 2019/0156520 A1, discloses point cloud occupancy map compression.
Tourapis et al., US 2019/0087978 A1, discloses point cloud compression using non-cube projections and masks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485